DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-14 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a display driver that performs driving for causing a display panel to display an image based on a video signal, the display driver comprising: a temperature abnormality detection circuit that detects a temperature inside the display driver and generates a temperature abnormality detection signal indicating presence of a temperature abnormality when the temperature is higher than a predetermined temperature threshold; and a temperature abnormality notification processing part that causes the display panel to display an image for informing of occurrence of a temperature abnormality for a predetermined period instead of an image based on the video signal in accordance with the temperature abnormality detection signal.
Claims 2-9 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 10 is allowed since the claim recites a display driver that performs driving for causing a display panel to display an image based on a video signal, the display driver comprising: a temperature abnormality detection circuit that detects a temperature inside the display driver and generates a temperature abnormality detection signal indicating presence of a temperature abnormality when the temperature is higher than a predetermined temperature threshold; and a temperature abnormality notification processing part that changes a display form of a region of a portion in an image based on the video signal in accordance with the temperature abnormality detection signal, wherein the temperature abnormality notification processing part performs thinning of a pixel data piece group corresponding to each of horizontal scanning lines which belong to the region of the portion from series of pixel data pieces within a frame for each frame in the video signal, or reduces an amplitude of each of driving voltages used for displaying the region of the portion in accordance with the temperature abnormality detection signal.
Claims 11-13 are allowed as being dependent upon aforementioned independent claim 10.
Independent claim 14 is allowed since the claim recites a display device comprising: a display panel; and a display driver that receives a video signal and performs driving for causing the display panel to display an image based on the video signal, wherein the display driver has a temperature abnormality detection circuit that detects a temperature inside the display driver and generates a temperature abnormality detection signal indicating presence of a temperature abnormality when the temperature is higher than a predetermined temperature threshold, and a temperature abnormality notification processing part that causes the display panel to display an image for informing of occurrence of a temperature abnormality for a predetermined period instead of an image based on the video signal in accordance with the temperature abnormality detection signal.
None of the prior art, alone or in combination, discloses or suggests all of the limitations of the independent claim including a display driver containing a temperature abnormality detection circuit that detects a temperature inside the display driver and generates a temperature abnormality detection signal indicating presence of a temperature abnormality when the temperature is higher than a predetermined temperature threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694